MEMORANDUM **
Jorge Perez-Covarrubias appeals the sentence imposed following his guilty plea to one count of being an illegal alien found in the United States following deportation in violation of 8 U.S.C. § 1326. PerezCovarrubias’ counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that there are no non-frivolous issues to be presented on Perez-Covarrubias’ behalf.1 Perez-Covarrubias did not file a pro se supplemental brief. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses that PerezCovarrubias knowingly and voluntarily waived his right to appeal the sentence. We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. This court appointed new counsel after pri- or counsel, who filed the Anders brief, closed her practice. New counsel elected to proceed with the Anders brief, and this court construed a letter from new counsel as his own motion to withdraw under Anders.